DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 8 July 2022.
Claims 1-4, 7-9, 13-20 and 23 have been amended.
No claims have been canceled.
Claims 1-23 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




Applicant’s arguments regarding “a product-arrangement circuit and a score circuit configured to generate a product-arrangement score” are persuasive.

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference:  Schwartz, US Patent Application Publication 2016/0171336 A1 teaches an image recognition system and techniques that receives a realogram image, detects and identifies object in the realogram image of one or more items on a retail shelf.
Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Schwartz fails to disclose a product-arrangement circuit configured to determine an arrangement of the identified products within the identified section of the display structure and compare the determined arrangement to a product-arrangement template.  Schwartz also fails to teach or suggest “a score circuit configured to generate a product-arrangement score in response to the comparing of the determined arrangement to the product-arrangement template.  The combination of limitations, clearly presented in the claims, as amended, in this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687